United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                     ___________

                                     No. 99-2660
                                     ___________

Daniel P. Dorgan,                  *
                                   *
                  Appellant,       * Appeal from the United States
                                   * District Court for the District
       v.                          * of Minnesota.
                                   *
Sprint/United Management Company, *      [UNPUBLISHED]
                                   *
                  Appellee.        *
                              ___________

                               Submitted: May 11, 2000

                                    Filed: May 18, 2000
                                     ___________

Before WOLLMAN, Chief Judge, FAGG, Circuit Judge, and HENDREN,* District
      Judge.
                             ___________

PER CURIAM.

      Daniel P. Dorgan appeals the district court's rulings refusing to transfer venue,
dismissing the action with prejudice, and denying Dorgan's motion to dismiss without
prejudice. Having reviewed the record in the context of Dorgan's contentions, we
conclude that no error of law appears in the district court's rulings and that an extended



      *
        The Honorable Jimm Larry Hendren, Chief Judge, United States District Court
for the Western District of Arkansas, sitting by designation.
discussion is unnecessary. We thus affirm the judgment of the district court. See 8th
Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-